 


114 HR 3672 IH: Equine Tax Parity Act
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3672 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2015 
Mr. Barr introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to reduce the holding period used to determine whether horses are section 1231 assets to 12 months. 
 
 
1.Short titleThis Act may be cited as the Equine Tax Parity Act.  2.Reduction of holding period to 12 months for purposes of determining whether horses are section 1231 assets (a)In generalSection 1231(b)(3)(A) of the Internal Revenue Code of 1986 is amended by striking and horses. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2015.  